COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00057-CV


FORT WORTH WEST SIDE, LTD                                              APPELLANT
D/B/A FORT WORTH WEST SIDE
CAMPUS OF CARE

                                        V.

KIRSTIE IRWIN, INDIVIDUALLY                                              APPELLEE
AND AS REPRESENTATIVE OF
THE ESTATE OF JIMMIE JOYCE
LEDDY, DECEASED


                                    ------------

         FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 352-272365-14

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     We have considered “Appellant Fort Worth West Side, Ltd.’s Unopposed

Motion To Dismiss Appellate Proceedings.”          It is the court’s opinion that the


     1
      See Tex. R. App. P. 47.4.
motion should be granted; therefore, we dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 30, 2015




                                      2